DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,609,857.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application : 17/147766
Parent Patent : US 10,609,857 (Claim 1 and 4)
Claim 1, A method of monitoring and displaying readings associated with a soil temperature sensor on an agricultural machine as the agricultural machine traverses a field, the method comprising
Claim 1, A monitoring system for an agricultural implement having a plurality of row units, each of the plurality of row units opening a trench in a soil surface into which seeds are deposited as the agricultural implement advances in a forward direction of travel, the monitoring system comprising:
sensing soil temperature data with the soil temperature sensor on the agricultural machine as the agricultural machine traverses the field;
a soil reflectivity sensor comprising light-emitting diodes and disposed in an implement associated with at least one row unit, said implement configured to resiliently engage a bottom of said trench into which the seeds are deposited by said at least one row unit, said soil reflectivity sensor configured to measure light reflected from a surface of the soil within said trench;
displaying on a display associated with the agricultural machine a representation of soil temperature.
a processor in electrical communication with said soil reflectivity sensor; and a display, said display in electrical communication with said processor.

Claim 4, a soil temperature sensor in electrical communication with said processor.


Therefore, although claim 1 of the instant application directed to the method, however, claims 1 and 4 of the parent application, directed to a system, clearly discloses all the limitations of claim 1 of the instant application.
Regarding claim 4, claims 1, 14, 15 of the parent patent clearly anticipate claim 4 of the instant application. 
Regarding claims 2, 3, and 5, the parent patent does not expressly claimed the limitations of claims, 2, 3, and 5.  However, such features are well known in the art of soil measurement and/or obvious to one of ordinary skill in the art.

Claims 1-5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,943,027.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application : 17/147766
Parent Patent : US 9,943,027
Claim 1, A method of monitoring and displaying readings associated with a soil temperature sensor on an agricultural machine as the agricultural machine traverses a field, the method comprising
Claim 14, A monitoring system for an agricultural implement having a plurality of row units, comprising:
sensing soil temperature data with the soil temperature sensor on the agricultural machine as the agricultural machine traverses the field;
a soil temperature sensor associated with at least one of the plurality of row units and configured to measure a soil temperature at a lower portion of a trench opened by the at least one of the plurality row units;
displaying on a display associated with the agricultural machine a representation of soil temperature.
a processor in electrical communication with said soil temperature sensor; a display in electrical communication with said processor, said display displaying said measured soil temperature;

and a seed firmer disposed to firm seeds in said trench, a lower portion of said seed firmer resiliently contacting a bottom of said trench and capable of firming seeds into the bottom of said trench, wherein said soil temperature sensor is mounted to said seed firmer and is in contact with a lower portion of said trench.


Therefore, as to claim 1, the system of claim 14 of the parent patent  clearly anticipates claim 1 of the instant application.
Regarding claim 4, claims 1 of the parent patent clearly anticipate claim 4 of the instant application. 
Regarding claims 2, 3, and 5, the parent patent does not expressly claimed the limitations of claims, 2, 3, and 5.  However, such features are well known in the art of soil measurement and/or obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blomme et al. US Pub. No. 2013/0112122 (“Blomme”).
Regarding claim 1, Blomme discloses A method of monitoring and displaying readings associated with a soil temperature sensor on an agricultural machine [tractor 24+28] as the agricultural machine traverses a field, the method comprising:
[0011] In another example, a method for determining one or both of a soil characteristic and a seed characteristic is provided and includes providing a tractor, providing an agricultural device pulled by the tractor, and providing a sensor coupled to the agricultural device for sensing the one or both of the soil characteristic and the seed characteristic.

[0025] With continued reference to FIG. 1, the exemplary system 20 includes a tractor 24 and an agricultural device 28 used for the planting process. The agricultural device 28 may be a wide variety of different agricultural devices used for the planting process

[0026] The tractor 24 couples to the planter 28 and is adapted to pull the planter 28 through a field to plant a crop.

sensing soil temperature data with the soil temperature sensor [Sensor 76 of fig. 1] on the agricultural machine as the agricultural machine traverses the field;
[0029] In the illustrated exemplary embodiment, each row unit 32 includes a row unit sensor 76. In other exemplary embodiments, each row unit 32 may include any number of row unit sensors 76 (see FIG. 5). Returning to the illustrated embodiment, the sensors 76 are capable of sensing a wide variety of soil and seed characteristics such as, for example, soil temperature, soil moisture, seed presence, seed temperature, etc.

displaying on a display [user interface 48] associated with the agricultural machine a representation of soil temperature.
[0043] In such exemplary embodiments, the processing unit 44 communicates with the row unit sensors 76 and instructs each sensor 76 to take a soil temperature reading. The soil temperature readings taken by the sensors 76 are communicated to the processing unit 44. The processing unit 44 may also assign a GPS position, using the GPS 64, to each soil temperature reading and store the data pairs of soil temperature and GPS position in the memory 52 for later retrieval and analysis. Additionally, the processing unit 44 may communicate the soil temperature readings and the GPS positions to the user interface 48 where such information will be displayed for the user to view. In some exemplary embodiments, only the soil temperatures may be displayed on the user interface 48. The user may or may not alter planting operations based on the information displayed on the user interface 48.

Regarding claim 4, Blomme discloses the agricultural machine is an agricultural tillage machine and wherein the soil temperature sensor is mounted on the agricultural machine to measure temperature at a cutting depth of the agricultural tillage machine [Para. 0036, 0044, 0053].
Regarding claim 5, Blomme discloses automatically controlling application rate of at least one agricultural input based on the soil temperature data [0053 - The first sensor 76' senses a temperature of the surface of the soil and the second sensor 76'' senses a temperature at the bottom of the furrow. The processing unit 44 receives these temperatures and determines if a temperature differential exists between the surface of the soil and the bottom of the furrow. The processing unit 44 may use this temperature differential to determine the moisture of the soil and system operation may be adjusted (e.g., adjust cutting depth) based on this determination].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomme as applied to claim 1 above.
Regarding claim 2, Blomme does not expressly teach representation of the soil temperature is in degrees Fahrenheit.  However, such feature is well known to one of ordinary skill in the art of temperature measurement.  One of ordinary skill in the art would motivated to present a temperature measurement in either Fahrenheit or Celsius that is familiar to the operator.  
Regarding claim 3, Blomme does not expressly teach representation of soil temperature is in a range indicator format.  However, examiner takes official notice that such feature is old and well known in the art of information presentation.  One of one ordinary skill in the art would motivated to provide such feature in order to allow an operator to determine whether the temperature is over, under, or within a predetermine range. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2012231695 to Yamazaki Hitoshi provides seedling planter 1 connects a multi-row seedling planting device 4 for planting seedlings on a soil surface to a lifting link 3 having a parallel link configuration on the rear side of a traveling vehicle body 2 traveling in a field.  Specifically, Yamazaki Hitoshi teaches a temperature sensor 73 that detects the temperature of the soil, 74 is a plow depth sensor that detects the depth of the plow in the field, and, based on the detection data of the temperature sensor 73, to increase or decrease the fertilizer feed amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115